Orders, Supreme Court, New York County (Barbara Kapnick, J.), entered December 22, 2000 and on or about April 30, 2001, which, inter alia, granted defendants’ motions for summary judgment dismissing the complaints in two actions, unanimously affirmed, without costs. Appeals from orders, same court and Justice, entered January 25 and January 29, 2002, which denied plaintiff's motions to reargue, unanimously dismissed, without costs.
The actions arise out of a prior child protective proceeding that involved plaintiff’s child (see Matter of Elianne M., 184 AD2d 98, lv dismissed 81 NY2d 1067). In the first action plaintiff alleges that the law firm that acted as the child’s attorney (see Matter of Elianne M., 196 AD2d 439) committed *256fraud and various other acts of wrongdoing that interfered with plaintiffs custody of the child; in the second action similar allegations are made against the child’s original foster parent. Suffice it to say that the actions were properly dismissed for lack of evidence that defendants unlawfully withheld the child from plaintiff, or committed any torts against her. Plaintiffs grievance is with Family Court’s finding of neglect and dispositional order that the child remain in foster care until her 18th birthday, from which an appeal by plaintiff was dismissed for failure to timely perfect (Matter of Elianne M., 236 AD2d 897, lv denied 90 NY2d 803). Plaintiffs subsequent motions, although characterized as ones to renew as well as reargue, were actually only to reargue, the denials of which are nonappealable. We have considered and rejected plaintiffs other arguments. Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.